DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 May 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19, 21 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Goble (US 6,491,690) in view of Eggers (US 5,681,282).
Regarding claims 16-19, 21 and 29, Goble discloses an electrosurgical probe (figure 2) comprising an elongate shaft (10), a ceramic housing with a window at the distal end of the shaft (20, column 9 lines 36-37), an interior channel extending through the interior of the shaft and housing to an opening in the housing (suction tubing extending to outlet 10a) and an electrode (12) with an edge that extends laterally across the opening (at least in that it covers a significant lateral cross-section of the opening, the claim not requiring more). There is a negative pressure source in communication with the interior channel (via 10a, fig. 2). The electrode is further configured to reciprocate longitudinally/axially relative to the opening (col. 9 lines 51-61) and has an outer surface that is outward of a plane of the opening (fig. 2, col. 9 lines 38-39). The electrode with a width of 2-3 mm reciprocates with a range of 3-4 millimeters (col. 12 lines 49-54). Goble discloses that the electrode is carried in the longitudinal/axial direction by a movable dielectric member configured to move within the interior channel (18, col. 9 lines 34-36). The probe also comprises a motor which moves the electric member (44, figs. 2-3). The electrode further includes proximal-, distal- and lateral-facing edges, the proximal- and distal-facing edges extending fully from a first side edge to a second side edge of the window (fig. 2). Claim 16 recites that the edge of the electrode is “adapted to” resect tissue caught between it and the edge of the housing. This is a functional limitation that describes what the device is capable of and is not a specific structural limitation. For example, the claim does not require that the edges touch. Further, this limitation is significantly broadened by the fact that there are many types of tissue some of which are easier to resect than others. Since the device of Goble is capable of resecting tissue caught between the edge of the electrode and the edge of the window, even if that cutting is simply a function of the RF energy provided to the electrode and/or the thin/weak nature of the tissue, Goble teaches this limitation. Goble does not disclose that the dielectric member extends distally of the distal-most end of the electrode. However, Goble does not attach any significance to the longitudinal relationship of the electrode to the dielectric member. In fact, Applicant also has not disclosed that a dielectric member which extends even a hair’s breadth beyond the electrode produces an unexpected result. The prior art has numerous examples of the claimed relationship. Eggers, for example, discloses an L-shaped, laterally facing electrode (24, figs. 2-4) that is held by a dielectric material (51 and/or 50) which extends distally of the distal-most portion of the electrode (fig. 4). It has been held that the combination of known elements according to known methods to yield predictable results is an obvious modification (MPEP 2141(III)). Therefore, before the application was filed, it would have been obvious to provide the device of Goble with any commonly known arrangement of electrode and supporting dielectric member, including an arrangement where the dielectric member extends distally past the distal-most end of the electrode as taught by Eggers, that would produce the predictable result of allowing electric energy to be applied through the device to tissue in a desired manner.

Claims 16-19, 21, 22 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Goble (US 6,491,690) in view of Clement (US 5,335,671) and Thomas (US 2009/0048592).
Regarding claim 16-19, 21 and 29, Goble discloses an electrosurgical probe (figure 2) comprising an elongate shaft (10), a ceramic housing with a window at the distal end of the shaft (20, column 9 lines 36-37), an interior channel extending through the interior of the shaft and housing to an opening in the housing (suction tubing extending to outlet 10a) and an electrode (12) with an edge that extends laterally across the opening (at least in that it covers a significant lateral cross-section of the opening, the claim not requiring more). There is a negative pressure source in communication with the interior channel (via 10a, fig. 2). The electrode is further configured to reciprocate longitudinally/axially relative to the opening (col. 9 lines 51-61) and has an outer surface that is outward of a plane of the opening (fig. 2, col. 9 lines 38-39). The electrode with a width of 2-3 mm reciprocates with a range of 3-4 millimeters (col. 12 lines 49-54). Goble discloses that the electrode is carried in the longitudinal/axial direction by a movable dielectric member configured to move within the interior channel (18, col. 9 lines 34-36). The probe also comprises a motor which moves the electric member (44, figs. 2-3). The electrode further includes proximal-, distal- and lateral-facing edges, the proximal- and distal-facing edges extending fully from a first side edge to a second side edge of the window (fig. 2). The claim recites that the edge of the electrode is “adapted to” resect tissue caught between it and an edge of the housing. As noted above this limitation is fairly disclosed by Goble. However, using two closely related edges to cut tissue is also an extremely common features of resection devices. So, in the interest of compact prosecution and for the sake of argument, it will be assumed in this rejection that the limitation should be interpreted to require some sort of scissor-like action against an edge of the window, more particularly the proximal edge. Clement discloses a resection device which uses a shearing force between a cutting element (50, figs. 2-4) and a window (230) to cut tissue (see fig. 4 in particular which shows the interaction between the cutting element and the window). Therefore, before the filing date of the application, it would have been obvious to one of ordinary skill in the art to modify the dimensions of the electrode of Goble to match the width of the window so as to produce the shearing cutting action as taught by Clement, to ensure that any tissue in the window is cut somehow, either by energy applied by the electrode or by shear forces acting between any edge of the electrode and a corresponding edge of the window (including the proximal edge of the electrode and a transverse edge of the window). Goble-Clement does not disclose that the dielectric member extends distally of the distal-most end of the electrode. However, Goble does not attach any significance to the longitudinal relationship of the electrode to the dielectric member. In fact, Applicant also has not disclosed that a dielectric member which extends even a hair’s breadth beyond the electrode produces an unexpected result. The prior art has numerous examples of the claimed relationship. Aside from Eggers as discussed above, Thomas further discloses an electrosurgical device and teaches that the dielectric member extends distally past the distal-most end of the electrode (figure 4). It has been held that the combination of known elements according to known methods to yield predictable results is an obvious modification (MPEP 2141(III)). Therefore, before the application was filed, it would have been obvious to provide the device of Goble-Clement with any commonly known arrangement of electrode and supporting dielectric member, including an arrangement where the dielectric member extends distally past the distal-most end of the electrode as taught by Thomas, that would produce the predictable result of allowing electric energy to be applied through the device to tissue in a desired manner.
Regarding claim 22, Goble does not disclose how far the outer surface of the electrode extends outward of the plane of the window. However, it is immediately apparent that different sizes and shapes of electrodes may be used to treat tissue of different sizes and shapes, as is common in the art. Further, that Goble does not disclose a specific value suggest a reliance on what one of ordinary skill in the art would know about the exact extension length, and Goble does suggest that some embodiments of the device shown in figures 2-3 are only constrained by a working diameter of up to 10mm (col. 12 lines 41-44). Further, Applicant has not disclosed any critical or unexpected results from the length of electrode that extends past the opening. Therefore, at the time the application was filed, it would have been obvious to one of ordinary skill in the art to allow the electrode of Goble-Clement-Thomas to extend any useful distance past the opening, including 0.50-2.5 mm to produce the predictable result of treating tissue in a desired manner.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Goble and Eggers, or Goble, Clement and Thomas, further in view of Carmel (US 2003/0065321).
Regarding claim 20, Goble discloses that the shaft comprises an outer sleeve (10) but does not disclose that the shaft comprises an inner sleeve. However, the exact mechanism by which motion is transmitted from one end of a device to the other is not critical. Clement discloses an inner sleeve (e.g. 334 in figure 7) but does not disclose the rotation to axial translation conversion. Carmel is one of numerous reciprocating devices which employ an inner tube (25, fig. 5) which moves relative to an outer tube (34) to cause an electrode (56, fig. 9) to move back and forth (compare figs. 9 and 12). Therefore, at the time of the application, it would have been obvious to one of ordinary skill in the art to use any commonly known structure for transmitting reciprocal motion, including the inner sleeve of Carmel, which would allow the device to function in a predictable manner. 

Allowable Subject Matter
Claims 1-15, 23 and 28 are allowed.
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the amendments necessitated new grounds of rejection. 

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794